Citation Nr: 1716060	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-56 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim seeking entitlement to basic eligibility for VA benefits.    




ATTORNEY FOR THE BOARD

Dan Brook, Counsel








INTRODUCTION

The appellant asserts that he had active duty service from July 1942 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Manila, Republic of the Philippines, Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appellant's previous claim for entitlement to basic eligibility for VA benefits was denied by a July 2009 Board decision.  Consequently, the current claim has been characterized as a claim to reopen.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2016, the appellant filed a Substantive Appeal (i.e. VA Form 9) where he specifically requested a Board videoconference hearing.  There is no indication in the claims folder that such request has been addressed.  

To ensure compliance with due process requirements, and because Board videoconference hearings are scheduled by the RO, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant should be scheduled for a Board videoconference hearing as soon as possible.  The case should then be processed in accordance with standard appellate practices.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




